DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 05/09/2022 has been entered. Claims 1,9 and 17 have been amended. No new Claim has been canceled in this amendment. No new Claim has been added in this amendment. Claims 1-2,5-10 and 13-20 are still pending in this application, with claims 1,9 and 17 being independent.

Response to Arguments
1.	Applicant's arguments filed on 05/09/2022 on page 14
of applicant's remark regarding Claims 1,9 and 17 the applicant argues that the cited references fail to disclose the common delay as the sum of a value specific to the base station a differential value specific to the terminal.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Laselva discloses TA offset parameter based on the well-defined minimum physical distance between UE and the base station. It represent the initial TA adjustment which is specific to the base station to support certain cell range (Laselva Para[0045-48]). Laselva further discloses that the TA offset parameter is also set by the eNB or gNB based on the knowledge/expectation on where the served UEs are located. The TA extension parameter is based on the UE to apply when certain criteria met (Laselva Para[0052,0061]). Thus, Laselva teaches that the claimed common delay information is similar to using TA Offset parameter and TA extension parameter together for transmitting random access preamble. The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claims 2,5-8 are rejected based upon same motivation and rationale used for claim 1.
The dependent claims 10,13-16 are rejected based upon same motivation and rationale used for claim 9.
The dependent claims 18-20 are rejected based upon same motivation and rationale used for claim 17.


Applicant’s remaining arguments with respect to rejection of Claims 1,9 and 17 under 35 U.S.C. §103 have been considered but are moot because those arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2,5,8-10,13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over LASELVA et al. (US 2019/0342845 A1, hereinafter referred to as “Laselva”) in view of Wang et al. (US 2019/0349036 A1, hereinafter referred to as “Wang”) and in further view of ZHANG et al. (US 2021/0345280 Al, hereinafter referred to as “Zhang”)  and in further view of Wei et al. (US 2021/0022175 Al( WO2019192545), hereinafter referred to as “Wei”).


Regarding claims 1,9 and 17, Laselva discloses a timing synchronization method performed in a terminal (Laselva Fig.2 The UE (i.e. terminal)) and a non-terrestrial base station (Laselva Fig.2 The aerial eNB (i.e. non-terrestrial base station)) belonging to a non-terrestrial network (NTN) (Laselva Fig.2 Para[0064] The non-terrestrial network) including the terminal (Laselva Fig.2 The UE in a communication with the Aerial eNB), and a non-terrestrial base station (Laselva Fig.2 The aerial eNB), the timing synchronization method comprising: receiving, from the non-terrestrial base station, information on a common delay of a service link between the terminal and the non-terrestrial base station (Laselva Fig.4,5 Ref:402,502 Para[0076] The UE receives network signaling with the information about TA parameters (i.e. common delay));
transmitting a physical random access channel (PRACH) preamble to the non-terrestrial base station by reflecting the common delay with respect to a random access channel (RACH) occasion (Laselva Fig.4 Ref:406 Para[0046-47] The UE uses TA offset parameter (i.e. common delay) as initial TA adjustment for RACH preamble (i.e. RACH occasion) transmission. The UE may receive multiple TA parameters to use for uplink transmission) associated with a synchronization signal/physical broadcast channel (SS/PBCH) block received from the non-terrestrial base station (Laselva Para[0054-55] The UE acquires cell synchronization (PSS,SSS) and gains knowledge of the TA parameters. The UE applies the TA offset for RACH preamble transmission).
wherein the information on the common delay is represented as a sum of one specific representative value which is specific to the non-terrestrial base station (Laselva Para[0045-48] The common delay is specific to the base station), and a differential value which is specific to the terminal (Laselva Para[0052,0061] The TA extension parameter (i.e. a differential value) is specific to a UE. The common delay applied by the UE includes UE specific delay value).
Laselva does not explicitly disclose a gateway, a feeder link between the non-terrestrial base station and the gateway and the information on the common delay being configured as a single value specific to a beam of the non-terrestrial base station. 

However, Wang from the same field of invention discloses a gateway (Wang Fig.4 Ref:410 Para[0041] A donor base station (i.e. gateway)), a feeder link between the non-terrestrial base station and the gateway (Wang Fig.4 Ref:408 Para[0041] A backhaul connection (i.e. feeder link)) and the information on the common delay being configured as a single value (Wang Fig.6 Para[0047] A preliminary TA offset for the access link device is adjusted to account for TA offset for the donor node and the adjusted TA offset (i.e. common delay) is sent to the access link device) specific to a beam of the non-terrestrial base station (Wang Fig.4 Para[0035] The MU-MIMO transmission for access and backhaul link uses beam based transmission and reception).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Laselva to have the feature of “a gateway, a feeder link between the non-terrestrial base station and the gateway and the information on the common delay being configured as a single value specific to a beam of the non-terrestrial base station” as taught by Wang. The suggestion/motivation would have been to improve timing advance alignment in a network with wireless backhaul connections (Wang Para[0001]).
Laselva in view of Wang does not explicitly disclose receiving, from the non-terrestrial base station, a first random access response (RAR) including a timing adjustment value, the timing adjustment value reflecting a differential delay of the terminal for the service link and the feeder link; and performing uplink transmission to the non-terrestrial base station by reflecting the common delay and the timing adjustment value wherein the timing adjustment value additionally reflects a timing offset TAoffset in addition to the differential delay.
However, Zhang from the same field of invention discloses receiving, from the non-terrestrial base station (Zhang Fig.1 Ref:120 Para[0030] The satellite (i.e. non-terrestrial base station)), a first random access response (RAR) (Zhang Fig.2,3 Para[0043] The Msg2) including a timing adjustment value, the timing adjustment value reflecting a differential delay of the terminal for the service link and the feeder link (Zhang Fig.1 Ref:120 Para[0048] The base station sends a timing adjustment value TAsmall (i.e. differential delay) to the UE in Msg2 (i.e. RAR)); and performing uplink transmission to the non-terrestrial base station by reflecting the common delay and the timing adjustment value (Zhang Fig.3 Para[0057] The actual TA (i.e. common and timing adjustment value) which accounts for final two-way propagation delay is used by the UE to further adjust the timing advance); wherein the timing adjustment value additionally reflects a timing offset TAoffset in addition to the differential delay (Zhang Para[0057] The actual TA accounts for all delays between the UE and the base station).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Laselva and Wang to have the feature of “receiving, from the non-terrestrial base station, a first random access response (RAR) including a timing adjustment value, the timing adjustment value reflecting a differential delay of the terminal for the service link and the feeder link; and performing uplink transmission to the non-terrestrial base station by reflecting the common delay and the timing adjustment value wherein the timing adjustment value additionally reflects a timing offset TAoffset in addition to the differential delay” as taught by Zhang. The suggestion/motivation would have been to determine TA amount of a base station under ultra-ling coverage scenario (Zhang Para[0033]).
Laselva in view of Wang and Zhang does not explicitly disclose receiving a first random access response in a random access response monitoring window, and wherein the RAR monitoring window starts after a predetermined time G1 from a time of the transmitting of the PRACH preamble, and the predetermined time G1 is one of the common delay, a sum of the common delay and the differential delay, or a value obtained by subtracting a predetermined value X3 from the sum of the common delay and the differential delay.
However, Wei from the same field of invention discloses receiving a first random access response in a random access response monitoring window (Wei Fig.4 Para[0123] A RAR window at the terminal to receive RAR message), and wherein the RAR monitoring window starts after a predetermined time G1 from a time of the transmitting of the PRACH preamble (Wei Fig.4 Para[0123] A RAR window at the terminal starts at a certain time (i.e. predetermined time) after sending the random access preamble. It is the first time interval plus the first offset information), and the predetermined time G1 is one of the common delay (Not given patentable weight due to non-selective option), a sum of the common delay and the differential delay (Wei Fig.4 Para[0123] A RAR window at the terminal starts at the first time interval (i.e. common delay) plus the first offset information (i.e. the differential delay)), or a value obtained by subtracting a predetermined value X3 from the sum of the common delay and the differential delay (Not given patentable weight due to non-selective option).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Laselva, Wang and Zhang to have the feature of “receiving a first random access response in a random access response monitoring window, and wherein the RAR monitoring window starts after a predetermined time G1 from a time of the transmitting of the PRACH preamble, and the predetermined time G1 is one of the common delay, a sum of the common delay and the differential delay, or a value obtained by subtracting a predetermined value X3 from the sum of the common delay and the differential delay” as taught by Wei. The suggestion/motivation would have been to enable a terminal to access a network in a long transmission and high delay scenario (Wei Para[0005]).

Specifically for claim 17, Laselva discloses the UE that includes a processor (Laselva Fig.3 Ref:206 Processor) and memory (Laselva Fig.3 Ref:208 memory).
Regarding claims 2,10 and 18, Laselva in view of Wang, Zhang and Wei discloses the methods, the UE and the non-terrestrial base station as explained above for Claim 1. Laselva further discloses wherein the common delay is determined based on at least one of a shortest distance between the terminal and the non-terrestrial base station in coverage of the non-terrestrial base station to which the terminal belongs (Laselva Para[0061] The TA offset parameter (i.e. common delay) is set according to the minimum radio range), an average distance between the terminal and the non-terrestrial base station in the coverage (Not given patentable weight due to non-selective option), a longest distance between the terminal and the non-terrestrial base station in the coverage (Laselva Para[0061] The TA offset parameter (i.e. common delay) is set according to the large distance), a point where a signal-to-noise ratio (SNR) of a signal transmitted from the non-terrestrial base station is highest in the coverage (Not given patentable weight due to non-selective option), a point where an azimuth angle of a beam transmitted to the non-terrestrial base station in the coverage is 0°(Not given patentable weight due to non-selective option), and a center point of the beam (Not given patentable weight due to non-selective option).
Regarding claims 5,13 and 19, Laselva in view of Wang, Zhang and Wei discloses the methods, the UE and the non-terrestrial base station as explained above for Claim 1. Laselva further discloses wherein the information on the common delay is received as included in a master information block (MIB) (Not given patentable weight due to non-selective option), system information block 1 (SIB1) (Laselva Para[0046] The optional SIB is used), other system information (OSI) (Laselva Para[0064] The cell-specific signaling or UE-specific signaling is used to send TA parameters), or a newly defined SIB (Laselva Para[0046] The new SIB is used).


Regarding claims 8 and 16, Laselva in view of Wang, Zhang and Wei discloses the methods, the UE and the non-terrestrial base station as explained above for Claim 1. Laselva further discloses wherein the non-terrestrial network base station is a satellite base station (Laselva Fig.2 Para[0048] The satellite may be used for coverage) or an unmanned aerial vehicle (UAV) on-board base station (Laselva Fig.2 Para[0048] The drone based eNB may be used for coverage).



Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Laselva in view of Wang, Zhang, Wei and further in view of CHOI et al. (US 2019/0053182 Al-IDS, hereinafter “Choi”).

Regarding claims 6 and 14, Laselva in view of Wang, Zhang and Wei the methods, the UE and the non-terrestrial base station as explained above for Claim 1. Laselva in view of Wang, Zhang and Wei does not explicitly disclose wherein the receiving of the information on the common delay comprises: receiving table-type information including at least one value of the common delay from the non-terrestrial base station through higher layer signaling; and receiving index information indicating one common delay value among the at least one value of the common delay from the non-terrestrial base station.
However, Choi from a similar field of invention discloses wherein the receiving of the information on the common delay comprises: receiving table-type information including at least one value of the common delay from the non-terrestrial base station through higher layer signaling; and receiving index information indicating one common delay value among the at least one value of the common delay from the non-terrestrial base station (Choi Para[0111] The different TAG index (i.e. table-type common delay) is sent using RRC and the base station indicates the index which is used by the UE to adjust the timing of the uplink transmission). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Laselva, Wang, Zhang and Wei to have the feature of “wherein the receiving of the information on the common delay comprises: receiving table-type information including at least one value of the common delay from the non-terrestrial base station through higher layer signaling; and receiving index information indicating one common delay value among the at least one value of the common delay from the non-terrestrial base station” as taught by Choi. The suggestion/motivation would have been to support generation and operation of timing advance information according to the numerologies (Choi Para[0011]).



Claims 7,15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laselva in view of Wang, Zhang, Wei and further in view of YOON et al. (US 2020/0383147 A1, hereinafter “Yoon”).

Regarding claims 7,15 and 20, Laselva in view of Wang, Zhang and Wei the methods, the UE and the non-terrestrial base station as explained above for Claim 1. Laselva in view of Wang, Zhang and Wei does not explicitly disclose wherein the uplink transmission is a Msg3 of a 4-step RACH procedure, and the terminal adjusts a time point of the uplink transmission based on a difference between a timing adjustment value received through a previous RAR different from the first RAR and the timing adjustment value received through the first RAR.
However, Yoon from a similar field of invention discloses wherein the uplink transmission is a Msg3 of a 4-step RACH procedure, and the terminal adjusts a time point of the uplink transmission based on a difference between a timing adjustment value received through a previous RAR different from the first RAR and the timing adjustment value received through the first RAR (Yoon Para[0211-212] The UE transmits the PUSCH/PUCCH (i.e. Msg3) by adjusting the previously stored TA value using a time difference). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Laselva, Wang, Zhang and Wei to have the feature of “wherein the uplink transmission is a Msg3 of a 4-step RACH procedure, and the terminal adjusts a time point of the uplink transmission based on a difference between a timing adjustment value received through a previous RAR different from the first RAR and the timing adjustment value received through the first RAR” as taught by Yoon. The suggestion/motivation would have been to achieve efficient initial access (Yoon Para[0017]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2019/0037559 to Son (Fig.10 and associated paragraphs including Paragraphs:170).
2.	International Publication No. CN108738134 to Putian (Fig.1 and associated paragraphs).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415